1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHELLE G.,                                        Case No.: 18cv1323-DMS(MSB)
12                                      Plaintiff,
                                                         REPORT AND RECOMMENDATION
13   v.                                                  REGARDING CROSS-MOTIONS FOR
                                                         SUMMARY JUDGMENT
14   NANCY A. BERRYHILL, Acting
                                                         [ECF NOS. 16, 17]
     Commissioner of Social Security,
15
                                     Defendant.
16
17
18         This Report and Recommendation is submitted to the Honorable Dana M. Sabraw,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule 72.1(c)
20   of the United States District Court for the Southern District of California. On June 18,
21   2018, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 405(g) seeking judicial review of
22   a decision by the Commissioner of Social Security denying her application for a period of
23   disability and disability insurance benefits. (Compl., ECF No. 1.)
24         Now pending before the Court are the parties’ cross-motions for summary
25   judgment. For the reasons set forth below, the Court RECOMMENDS that Plaintiff’s
26   motion for summary judgment be GRANTED, that the Commissioner’s cross-motion for
27   summary judgment be DENIED, and that Judgment be entered reversing the decision of
28
                                                     1
                                                                                 18cv1323-DMS(MSB)
1    the Commissioner and remanding this matter for further administrative proceedings
2    pursuant to sentence four of 42 U.S.C. § 405(g).
3                                     I. PROCEDURAL BACKGROUND
4           On February 19, 2016, Plaintiff filed an application for a period of disability and
5    disability insurance benefits under Title II of the Social Security Act, alleging disability
6    beginning April 8, 2015. (Certified Admin. R., 230-31, ECF No. 13-5 (“AR”).) After her
7    application was denied initially and upon reconsideration, (id. at 152-56, 159-63),
8    Plaintiff requested an administrative hearing before an administrative law judge (“ALJ”),
9    (id. at 169-70). An administrative hearing was held on September 7, 2017. (Id. at 35-
10   78.)1 Plaintiff appeared at the hearing with counsel, and testimony was taken from her
11   and a vocational expert (“VE”). (Id.)
12          As reflected in his December 7, 2017 hearing decision, the ALJ found that Plaintiff
13   had not been under a disability, as defined in the Social Security Act, from April 8, 2015
14   through the date of the decision. (Id. at 15-30.) The ALJ’s decision became the final
15   decision of the Commissioner on April 20, 2018, when the Appeals Council denied
16   Plaintiff’s request for review. (Id. at 1-6.) This timely civil action followed.
17                                II. SUMMARY OF THE ALJ’S FINDINGS
18          In rendering his decision, the ALJ followed the Commissioner’s five-step
19   sequential evaluation process. See 20 C.F.R. § 404.1520. At step one, the ALJ found
20   that Plaintiff had not engaged in substantial gainful activity since April 8, 2015, the
21   alleged onset date. (AR at 17.) At step two, the ALJ found that Plaintiff had the
22   following severe impairments: degenerative disc disease, bilateral carpal tunnel
23   syndrome, a bilateral elbow impairment, depressive disorder and anxiety disorder. (Id.)
24   At step three, the ALJ found that Plaintiff did not have an impairment or combination of
25
26
27   1  The Court notes that the Administrative Record in this case contains a duplicate copy of the hearing
     transcript. (See AR at 79-122; see also id. at 35-78.) This Report and Recommendation will reference
28   the first copy of the transcript in the Administrative Record. (See id. at 35-78.)
                                                        2
                                                                                           18cv1323-DMS(MSB)
1    impairments that met or medically equaled the severity of one of the impairments listed
2    in the Commissioner’s Listing of Impairments. (Id. at 24.)
3           Next, the ALJ determined that Plaintiff had the residual functional capacity
4    (“RFC”) to do the following:
5           perform light work as defined in 20 CFR 404.1567(b) except the claimant is
            limited to occasional bilateral gross handling, fine manipulation, and
6
            reaching, and the claimant is further limited to understanding,
7           remembering, and carrying out simple, routine, repetitive tasks, with
            standard industry work breaks every two hours.
8
9    (Id. at 26.)
10          At step four, the ALJ adduced and accepted the VE’s testimony that a hypothetical
11   person with Plaintiff’s vocational profile and RFC would be unable to perform any of her
12   past relevant work. (Id. at 29, 43-46.) The ALJ then proceeded to step five of the
13   sequential evaluation process. Based on the VE’s testimony that a hypothetical person
14   with Plaintiff’s vocational profile and RFC could perform the requirements of
15   occupations that existed in significant numbers in the national economy, such as
16   furniture rental consultant, the ALJ found that Plaintiff was not disabled. (Id. at 30.)
17                                       III. DISPUTED ISSUES
18          As reflected in Plaintiff’s motion for summary judgment, Plaintiff is raising the
19   following issues as the grounds for reversal and remand:
20          1.      Whether the ALJ failed to properly evaluate the medical evidence in
21   assessing Plaintiff’s RFC, and specifically the opinions of Plaintiff’s consultative
22   examiners, Dr. Laja Ibraheem and Dr. H. Douglas Engelhorn (Pl.’s Mot. Summ. J. 3-9, ECF
23   No. 16-1 (“Pl.’s Mot.”)); and
24          2.      Whether the ALJ failed to resolve an apparent conflict between the VE’s
25   testimony and the Dictionary of Occupational Titles (“DOT”) (id. at 9-10).
26   ///
27   ///
28   ///
                                                    3
                                                                                   18cv1323-DMS(MSB)
1                                    IV. STANDARD OF REVIEW
2          Section 405(g) of the Social Security Act allows unsuccessful applicants to seek
3    judicial review of the Commissioner’s final decision. 42 U.S.C. § 405(g) (West 2018).
4    The scope of judicial review is limited, and the denial of benefits will not be disturbed if
5    it is supported by substantial evidence in the record and contains no legal error. Id.;
6    Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).
7          “Substantial evidence means more than a mere scintilla but less than a
8    preponderance. It means such relevant evidence as a reasonable mind might accept as
9    adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)
10   (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.
11   1988)); see also Richardson v. Perales, 402 U.S. 389, 401 (1971). Where the evidence is
12   susceptible to more than one rational interpretation, the ALJ’s decision must be upheld.
13   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). This includes deferring to
14   the ALJ’s credibility determinations and resolutions of evidentiary conflicts. See Lewis v.
15   Apfel, 236 F.3d 503, 509 (9th Cir. 2001). Even if the reviewing court finds that
16   substantial evidence supports the ALJ’s conclusions, the court must set aside the
17   decision if the ALJ failed to apply the proper legal standards in weighing the evidence
18   and reaching his or her decision. See Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,
19   1193 (9th Cir. 2004).
20                                         V. DISCUSSION
21   A.    The ALJ Failed to Properly Evaluate Opinions of Consultative Examiners
22         Plaintiff asserts that the ALJ did not provide specific and legitimate reasons for
23   discounting the opinions of two consultative examiners. (See Pl.’s Mot. at 3-9; Pl.’s
24   Opp’n Def.’s Cross-Mot. Summ. J. and Reply 2-3, ECF No. 19-1 (“Pl.’s Reply”).) Plaintiff
25   contends that the ALJ improperly concluded that both consultative examiners’ opinions
26   were internally inconsistent. (Pl.’s Mot. at 6-8.) Plaintiff further contends that the ALJ
27   erred by assigning little weight to the opinion of Dr. Ibraheem, due to Dr. Ibraheem’s
28   partial reliance on Plaintiff’s self-reported symptoms. (Id. at 6-7.)
                                                   4
                                                                                  18cv1323-DMS(MSB)
1           The Commissioner argues that the ALJ properly evaluated the medical opinion
2    evidence. (Def.’s Cross-Mot. Summ. J. 4-8, ECF No. 17-1 (“Def.’s Mot.”).) The
3    Commissioner contends that the ALJ’s finding that both consultative examiners’
4    opinions were internally inconsistent justified discounting those opinions. (Id. at 5, 7.)
5    The Commissioner further asserts that the ALJ’s finding that Dr. Ibraheem relied on
6    Plaintiff’s reported symptoms rather than medical records justified the ALJ’s assigning
7    little weight to Dr. Ibraheem’s opinion. (Id. at 5.)
8           1.     Applicable law
9           Three types of physicians may offer opinions in Social Security cases: “(1) those
10   who treat the claimant (treating physicians); (2) those who examine but do not treat the
11   claimant (examining physicians); and (3) those who neither examine nor treat the
12   claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).
13   A treating physician’s opinion is generally given more weight than that of a physician
14   who did not treat the claimant. See id.; 20 C.F.R. § 404.1527(c)(1). An examining
15   physician’s opinion is “entitled to greater weight than the opinion of a nonexamining
16   physician.” Ryan v. Comm’r Soc. Sec., 528 F.3d 1194, 1197 (9th Cir. 2008) (citing Lester,
17   81 F.3d at 830).
18          Where the examining physician’s opinion is uncontradicted by the opinion of a
19   nonexamining physician, the Commissioner must provide clear and convincing reasons
20   for rejecting the examining physician’s opinion. Lester, 81 F.3d at 830 (citing Pitzer v.
21   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)). Even if the examining physician’s opinion is
22   contradicted by a nonexamining physician, the examining physician’s opinion may only
23   be rejected for specific and legitimate reasons that are supported by substantial
24   evidence in the record.2 See Ryan, 528 F.3d at 1198; Lester, 81 F.3d at 830-31.
25
26
27   2 The Court notes that the opinions of both examining physicians, Dr. Ibraheem and Dr. Engelhorn,
     were controverted by the opinion a nonexamining reviewing physician, Dr. Jacobs, whose opinion the
28   ALJ assigned a great weight. (See AR at 133-34; see also id. at 27, 130.) Accordingly, the key issue is
                                                        5
                                                                                           18cv1323-DMS(MSB)
1           2.     Analysis
2                  a.     Dr. Ibraheem’s opinion
3           On May 6, 2016, Plaintiff underwent a Psychiatric Consultative Examination with
4    Dr. Ibraheem, a board-certified psychiatrist. (AR at 20, 447-51.) Dr. Ibraheem initially
5    noted that “[t]here are no medical records available for review at this time.” (Id. at
6    448.) He then gathered a history of Plaintiff’s present illness; work history; family,
7    social, and environmental history; medical history; past psychiatric history; current
8    medications; daily activities; conducted a mental status examination; proffered a
9    diagnosis; and provided a functional assessment. (Id. at 447-51.) Dr. Ibraheem
10   specifically stated in his report that he conducted a “complete psychiatric evaluation” of
11   Plaintiff during the examination. (Id. at 447.) Plaintiff reported that she suffered from
12   anxiety and depression, was forgetful, could not concentrate and sleep, and her
13   symptoms “began April 2015 and worsened January 2016 after she had surgery for an
14   ovarian tumor.” (Id.) Plaintiff also reported panic attacks, migraines, loss of appetite
15   contributing to weight loss, compulsiveness, and obsessiveness. (Id. at 447-48.)
16          Dr. Ibraheem stated that Plaintiff was seeing a psychiatrist; was prescribed
17   Cyclobenzaprine, Ropinirole, Atenolol, Naproxen, Hydrocodone, Sumatriptan, Vyvanse,
18   Alprazolam, Citalopram, and Temazepam; and reported that the medications were
19   helping. (Id. at 448-49.) Dr. Ibraheem also noted Plaintiff’s daily activities and her
20   previous work history as an attorney. (Id.)
21          After conducting Plaintiff’s mental status evaluation, Dr. Ibraheem concluded that
22   Plaintiff’s “mood was depressed” and “[a]ffect was tearful,” and noted “psychomotor
23   retardation.” (Id.) Plaintiff was “alert,” able to “recall 1 out of 3 objects within 5
24
25
26
27
     whether the ALJ provided specific and legitimate reasons based on the substantial evidence in the
28   record for not crediting the opinions of Dr. Ibraheem and Dr. Engelhorn.
                                                       6
                                                                                         18cv1323-DMS(MSB)
1    minutes without help,” and to perform Serial Seven and Serial Three tests.3 (Id. at 450.)
2    Dr. Ibraheem assessed Plaintiff’s memory, concentration, insight and judgement as
3    “limited,” and Plaintiff’s thought processes and thought content as “distractible.” (Id. at
4    449.)
5            Dr. Ibraheem diagnosed Plaintiff with “Major Depression Recurrent,”
6    “Psychosocial Stressors: Moderate,” and rated Plaintiff’s Global Assessment of
7    Functioning (“GAF”) score at 50. (Id. at 450.) After a functional assessment of Plaintiff,
8    Dr. Ibraheem found as “markedly limited” Plaintiff’s ability to “understand, remember,
9    and carry out complex instructions”; “maintain concentration, attendance, and
10   persistence”; “perform activities within a schedule and maintain regular attendance”;
11   “complete normal workday/workweek without interruption from psych based
12   symptoms”; and “respond appropriately to changes in a work setting.” (Id. at 450-51.)
13   He assessed as “moderately limited” Plaintiff’s “ability to understand, remember, and
14   carry out simple instructions.” (Id. at 451.) Dr. Ibraheem concluded that “[f]rom a
15   psychiatric standpoint, prognosis is guarded.” (Id.)
16           The ALJ stated the following regarding Dr. Ibraheem’s opinion:
17           The undersigned does not concur with Dr. Ibraheem as to his marked
             limitations because they are internally inconsistent with and not well
18
             supported by other matters in his evaluation. As an example of this, the
19           claimant was able to perform Serial 7s and Serial 3s, yet Dr. Ibraheem
             found that her concentration and persistence was markedly limited.
20
             Further, Dr. Ibraheem’s opinion is based mainly on the claimant’s reported
21           symptoms, as he noted there were no medical records available for him to
             review. His opined marked limitations are inconsistent with the record as a
22
             whole and when viewed longitudinally, which fails to establish more than
23           mild to moderate limitations in her mental functions. Accordingly, the
             undersigned assigns Dr. Ibraheem’s opinion little weight.
24
25
26
     3 “Serial Sevens” and “Serial Threes” are tests used to assess a patient’s concentration, during which a
27   patient is asked to count backward from 100 by sevens or threes. See Salmon v. Astrue, No. 10-CV-
     03636-LHK, 2012 WL 1029329, at *6 n.3 (N.D. Cal. Mar. 26, 2012).
28
                                                         7
                                                                                            18cv1323-DMS(MSB)
1    (Id. at 21.)
2           The ALJ discounted Dr. Ibraheem’s opinion, in part, because it was based on
3    Plaintiff’s self-reported symptoms. (See id.) “A physician’s opinion of disability
4    ‘premised to a large extent upon the claimant’s own accounts of his symptoms and
5    limitations’ may be disregarded where those complaints have been ‘properly
6    discounted’.” Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999).
7    However, “the rule allowing an ALJ to reject opinions based on self-reports does not
8    apply in the same manner to opinion regarding mental illness.” Buck v. Berryhill, 869
9    F.3d 1040, 1050 (9th Cir. 2017). “Psychiatric evaluations may appear subjective,
10   especially compared to evaluation in other medical fields. Diagnoses will always depend
11   in part on the patient’s self-report, as well as on the clinician’s observations of the
12   patient. But such is the nature of psychiatry.” Id. (citing Poulin v. Bowen, 817 F.2d 865,
13   873 (D.C. Cir. 1987) (“[U]nlike a broken arm, a mind cannot be x-rayed.”)). Clinical
14   interviews and mental status evaluations are therefore “‘objective measures’ that
15   ‘cannot be discounted as a ‘self-report.’” Still v. Berryhill, 756 F. App’x 746, 746-47 (9th
16   Cir. 2019) (citing Buck, 869 F.3d at 1049).
17          In this case, Dr. Ibraheem not only documented Plaintiff’s reported symptoms,
18   but also administered several tests, and made his own observations, findings, and
19   diagnoses. (See AR 447-51.) Notably, Dr. Ibraheem emphasized in his report that he
20   conducted a “complete psychiatric evaluation” of Plaintiff. (Id. at 447.) The Court
21   therefore finds that the ALJ improperly discounted Dr. Ibraheem’s opinion due to Dr.
22   Ibraheem’s partial reliance on Plaintiff’s self-reported symptoms. See Buck, 869 F.3d at
23   1050; Still, 756 F. App’x at 746-47; see also Pilgreen v. Berryhill, 757 F. App’x 618, 619
24   (9th Cir. 2019) (finding that the ALJ improperly discounted the opinion of a consultative
25   psychologist who examined plaintiff because the opinion was based on the plaintiff’s
26   subjective reports; noting that the physician conducted a “typical psychological
27   evaluation. That it relied in part on [the claimant’s] self-reports is not a valid reason for
28   rejecting it.”).
                                                   8
                                                                                   18cv1323-DMS(MSB)
1          Further, in finding that Dr. Ibraheem’s opinion (that Plaintiff’s concentration and
2    persistence were “markedly limited”) was internally inconsistent with Dr. Ibraheem’s
3    findings, the ALJ only cited Plaintiff’s ability to perform Serial Sevens and Serial Threes
4    tests. (See AR at 21.) The ALJ, however, is required to review the entire record and
5    view the opinion in the context of the entire diagnostic picture. See Holohan v.
6    Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001). In addition to Serial Sevens and Serial
7    Threes tests, Dr. Ibraheem administered other tests during his evaluation of Plaintiff.
8    (See AR at 449-50.) The examination revealed that Plaintiff was able to recall one out of
9    three objects after five minutes without help, and the presence of psychomotor
10   retardation. (Id. at 450.) Dr. Ibraheem also found that Plaintiff was “distractible,” her
11   “mood was depressed,” and “[a]ffect was tearful.” (Id. at 449.) Additionally, Dr.
12   Ibraheem assessed Plaintiff’s GAF score at 50, (id. at 450), which indicates “[s]erious
13   symptoms (e.g. suicidal ideation, severe obsessive rituals, frequent shoplifting) OR any
14   serious impairment in social, occupational, or school functioning (e.g. no friends, unable
15   to keep a job.” Diagnostic and Statistical Manual of Mental Disorders, at 34 (4th ed.).
16   The ALJ, nevertheless, isolated one test in concluding that Dr. Ibraheem’s opinion was
17   internally inconsistent. (AR at 21.) The ALJ is required to conduct a more
18   comprehensive analysis of the medical opinion in order to discredit it, rather than
19   cherry-pick evidence to characterize the entire opinion as inconsistent. See Ghanim v.
20   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014) (concluding that ALJ improperly cherry-
21   picked evidence from examining physician’s opinion in determining that the opinion was
22   inconsistent with the physician’s “diagnoses and observation of impairment.”); see also
23   Fanlo v. Berryhill, Case No.: 17cv1617-LAB (BLM), 2018 WL 1536732, at *10 (S.D. Cal.
24   Mar. 28, 2018) (stating that “[t]he ALJ is not permitted to ‘cherry-pick’ only the records
25   that support her position”; citing Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir.
26   2004) (“The ALJ is not entitled to pick and choose from a medical opinion, using only
27   those parts that are favorable to a finding of nondisability.”); Switzer v. Heckler, 742
28
                                                   9
                                                                                  18cv1323-DMS(MSB)
1    F.2d 382, 385-86 (7th Cir. 1984) (“[T]he Secretary’s attempt to use only the portions [of
2    a report] favorable to her position, while ignoring other parts, is improper.”)).
3          The ALJ also determined that Dr. Ibraheem’s opinion regarding Plaintiff’s marked
4    limitations was inconsistent with the record as a whole, but offered no concrete
5    examples of these alleged inconsistencies, other than citing the opinion of a reviewing
6    nonexamining physician. (AR at 27.) The fact that Dr. Ibraheem’s opinion was
7    controverted by the opinion of a reviewing nonexamining physician was not a legally
8    sufficient reason for rejecting Dr. Ibraheem’s opinion; rather, it was determinative of
9    the standard to be applied to the ALJ’s proffered reasons for not crediting Dr.
10   Ibraheem’s opinion. See Lester, 81 F.3d at 830 (in the event of conflict in the medical
11   opinion evidence, an ALJ still must provide legally sufficient reasons to reject a treating
12   or examining physician’s opinion); see also Still, 756 F. App’x at 747 (“The opinions of
13   the doctors who merely reviewed part of the paper record, but who neither talked to
14   nor laid eyes on [plaintiff], do not reflect the record as a whole, and thus do not provide
15   substantial evidence to support the ALJ’s decision.”). Further, notes from Plaintiff’s
16   treating physicians, as well as findings of another examining physician, support Dr.
17   Ibraheem’s opinion regarding Plaintiff’s marked limitations. See AR at 464 (containing
18   March 30, 2016 note from Dr. Freeman that “[f]or months [Plaintiff] has had several
19   symptoms such as . . . cognitive deficits, concentration difficulty”); id. at 503, 505
20   (containing May 10, 2016 note from Dr. Wilson that Plaintiff’s anxiety is “affecting her
21   memory and [she has] trouble [with] concentrat[ion]”); see also id. at 539-41
22   (containing May 31, 2016 findings of Dr. Engelhorn that Plaintiff has “severe mental
23   health problems,” cannot “perform complex and detailed work,” is “under severe stress
24   affecting her memory,” has difficulties with concentration, and assessing Plaintiff’s GAF
25   score at 50). The ALJ’s finding is therefore conclusory and does not set for the requisite
26   specific and legitimate reasons that are supported by substantial evidence. See Ryan,
27   528 F.3d at 1198; Lester, 81 F.3d at 830-31; see also Belanger v. Berryhill, 685 F. App’x
28   596, 598 (9th Cir. 2017) (finding that an ALJ’s bare assertion that a medical opinion was
                                                   10
                                                                                   18cv1323-DMS(MSB)
1    inconsistent with the record as a whole was “boilerplate” and insufficient to discount an
2    opinion that was otherwise entitled to controlling weight); Garrison v. Colvin, 759 F.3d
3    995, 1012-13 (9th Cir. 2014) (stating that ALJ may not criticize a medical opinion using
4    boilerplate language without offering substantive explanations regarding the criticism).
5          For the reasons stated above, the Court finds that the ALJ failed to provide
6    specific and legitimate reasons for discounting Dr. Ibraheem’s opinion. See Pilgreen,
7    757 F. App’x at 619-20 (holding that ALJ erred in discrediting an examining physician’s
8    opinion based on partial reliance on the claimant’s self-reported symptoms, as well as
9    non-examining physician’s disagreement with the examining physician’s opinion); Moe
10   v. Berryhill, 731 F. App’x 588, 591 (9th Cir. 2018) (finding that ALJ erred in concluding
11   that an examining psychiatrist’s opinion was primarily based on claimant’s reported
12   symptoms, where the psychiatrist also relied on clinical observations and tests, including
13   a “full mental status examination” of the claimant). The ALJ therefore failed to properly
14   evaluate Dr. Ibraheem’s opinion.
15                b.    Dr. Engelhorn’s opinion
16         On May 24, 2016, Plaintiff underwent another psychiatric evaluation with a
17   board-certified psychiatrist, Dr. Engelhorn. (AR at 21, 537-41.) Dr. Engelhorn noted that
18   there were no medical records for him to review prior to the examination. (Id. at 537.)
19   During the examination, he observed that Plaintiff “present[ed] a rather complicated
20   picture of a variety of medical problems.” (Id. at 537.) Plaintiff reported that she was
21   not working, in part, due to her “emotional health problems.” (Id. at 538.) She
22   discussed separation from her husband, and the “tremendous turmoil and stress
23   associated with this separation and potential divorce.” (Id. at 537.) Plaintiff also told
24   Dr. Engelhorn that “she has struggled with recurrent episodes of depression since the
25   summer of 2015,” and “her periods of depression are, at times, very prolonged and
26   almost steady.” (Id.) Dr. Engelhorn stated that Plaintiff was prescribed Celexa, Restoril,
27   Vyvanse, Requip, Xanax, Imitrex, Norco, Naproxen, Ternormin, and Flexeril. (Id.)
28
                                                  11
                                                                                  18cv1323-DMS(MSB)
1          After conducting a mental status examination, Dr. Engelhorn stated that Plaintiff
2    “comes across as being a chronically depressed and sad person. At times she is very
3    emotional and tearful. She is, at times, so emotional that she has some difficulty in
4    organizing a clear and concise history.” (Id. at 539.) Dr. Engelhorn further noted that
5    “[e]ven though anxiety is a major complaint, [Plaintiff] did not come across as being
6    particularly anxious. She does come across as being perhaps somewhat fearful.” (Id.)
7    He also added that Plaintiff “appears to make an honest presentation.” (Id.)
8          Dr. Engelhorn stated that Plaintiff did not have any cognitive impairment, and her
9    “[c]oncentration and attention were adequate as judged by accurate responses to serial
10   sevens.” (Id.) He further found that Plaintiff’s insight and judgement were “somewhat
11   impaired.” (Id.)
12         Dr. Engelhorn diagnosed Plaintiff with “[m]ajor depression, recurrent type (severe
13   form),” “[a]nxiety disorder,” and a “[p]artner relational problem,” and assessed
14   Plaintiff’s GAF score at 50. (Id. at 539-40.) Additionally, Dr. Engelhorn also wrote the
15   following in his report:
16         I doubt that this patient is currently employable. She is extremely
           emotionally unstable and rather chronically depressed and suffers from
17
           rather severe anxiety and fearfulness. I did not feel she could currently
18         perform complex and detailed work. As judged by her presentation today,
           she would have difficulty relating to peers and supervisors in the
19
           workplace. She would have major problems in dealing with routine
20         adjustments in the workplace. She rarely leaves her home because she is
           rather fearful and emotionally distressed. This is a patient who has . . .
21
           severe mental health problems[.]
22
23   (Id. at 540-41.)
24         The ALJ assigned little weight to Dr. Engelhorn’s opinion reasoning as follows:
25
           The undersigned does not concur with Dr. Engelhorn’s opinions, as they are
26         internally insistent with and not well supported by the other matters in his
           consultation. As an example of this, he found that the claimant had severe
27
           anxiety, yet he reported, “she did not come across as being particularly
28
                                                 12
                                                                                 18cv1323-DMS(MSB)
1           anxious” (Exhibit 5F, page 3). Accordingly, the undersigned gives this
            opinion little weight.
2
3    (Id. at 21.)4
4            Dr. Engelhorn stated in his May 24, 2016 opinion that Plaintiff reported anxiety as
5    her major complaint. (Id. at 539.) He diagnosed Plaintiff with “anxiety.” (Id.) This
6    diagnosis was supported by Dr. Engelhorn’s findings during the consultation, (see id. at
7    539-40), and is consistent with Plaintiff’s medical records, (see AR at 343, 345
8    (containing March 11, 2015 pre-operation consultation notes from Dr. Polanco listing a
9    diagnosis of “[a]nxiety with secondary insomnia”); id. at 359 (containing June 9, 2015
10   notes from Dr. Yiphantides, diagnosing “anxiety,” and advising Plaintiff to follow up with
11   her primary care physician or psychiatrist to help manage her anxiety symptoms); id. at
12   367-69 (containing September 18, 2015 notes from Dr. Polanco diagnosing “anxiety,”
13   stating that Plaintiff received counseling during the appointment and was prescribed
14   Citalopram for anxiety); id. at 373 (containing November 11, 2015 notes from Dr. Born,
15   listing “anxiety” diagnosis and prescribing Valium in response to complaints of “severe
16   anxiety”); id. at 481, 484 (containing April 8, 2016 notes from Dr. Wilson describing
17   Plaintiff’s psychiatric condition as “[l]ots of anxiety”); id. at 503, 505 (containing May 10,
18   2016 notes from Dr. Wilson listing “anxiety” diagnosis); id. at 544 (containing July 6,
19   2016 notes from Dr. Wilson stating that Plaintiff complained of anxiety and panic
20   attacks). Notably, the ALJ also stated in his written opinion that “throughout the record,
21   the claimant’s treating physicians and psychiatrist noted the claimant’s anxious and
22
23
     4  The ALJ also discounted Dr. Ibraheem’s and Dr. Engelhorn’s opinions because their consultations
24   occurred in May 2016, reasoning that “[b]oth consultations in such close proximity are insufficient in
     the context of the record as a whole to establish ongoing limitations longitudinally over a 12-months
25
     period that are more restrictive than found above.” (AR at 21.) The Court notes that both
26   consultations were conducted at the request of the state agency (id. at 447, 537), and both physicians
     conducted psychiatric evaluations of Plaintiff, (see id. at 447-51, 537-41). Notably, both opinions were
27   consistent in finding that Plaintiff had marked limitations. (See id.) Accordingly, the proximity in time
     between both consultations does not constitute a specific and legitimate reason for discounting Dr.
28   Ibraheem’s and Dr. Engelhorn’s opinions.
                                                        13
                                                                                            18cv1323-DMS(MSB)
1    depressed mood” and found that Plaintiff’s “depression and anxiety are severe
2    impairments, which is supported by the medical record as a whole and claimant’s
3    complaints of depression, anxiety, and panic attacks to her treating physicians.” (Id. at
4    28 (emphasis added).)
5          An ALJ is required to consider the entire record and view an examining physician’s
6    opinion in light of the entire diagnostic picture. See Holohan, 246 F.3d at 1205.
7    Moreover, an ALJ may not cherry-pick the evidence in an examining physician’s opinion
8    without also considering the broader context of the doctor’s observations and overall
9    diagnosis. See Ghanim, 763 F.3d at 1164; see also Robinson, 366 F.3d at 1083; Switzer,
10   742 F.2d at 385-86. The Court finds that the ALJ did not provide specific and legitimate
11   reasons for discounting Dr. Engelhorn’s opinion. See Nguyen v. Chater, 100 F.3d 1462,
12   1465 (9th Cir. 1996) (“Where the purported existence of an inconsistency is squarely
13   contradicted by the record, it may not serve as the basis for the rejection of an
14   examining physician’s conclusions.”); see also Quiambao v. Berryhill, No. 17-CV-02305-
15   BAS-RBB, 2018 WL 3584462, at *11 (S.D. Cal. July 26, 2018) (finding that ALJ improperly
16   cherry-picked evidence from the record to characterize a medical opinion as
17   inconsistent); Henderson v. Berryhill, Case No. EDCV 16-1995 AJW, 2017 WL 3399998, at
18   *3 (C.D. Cal. Aug. 8, 2017) (finding that ALJ erred by overstating an internal
19   inconsistency). The ALJ therefore did not properly evaluate the opinion of Dr.
20   Engelhorn.
21   B.    The ALJ Failed to Resolve an Apparent Conflict Between the Vocational Expert
22   Testimony and the DOT
23         Plaintiff contends that the ALJ failed to resolve an apparent conflict between the
24   VE testimony and the DOT. (Pl.’s Mot. at 9-10; Pl.’s Reply at 3-5.) Plaintiff argues that
25   according to the DOT, the duties of a furniture rental consultant require Level 3
26   Reasoning, and that requirement conflicts with her RFC limitation to simple or repetitive
27   tasks. (Pl.’s Mot. at 10.) Plaintiff also contends that a job of a furniture rental
28   consultant involves Level 3 Reasoning duties that are “essential, integral, or obvious.”
                                                   14
                                                                                   18cv1323-DMS(MSB)
1    (Pl.’s Reply at 4.) Plaintiff further asserts that the ALJ’s acceptance of the VE’s deviation
2    from the DOT without an explanation from the VE regarding the basis for the deviation
3    constitutes reversible error because “the record is clear that [Plaintiff’s] mental health
4    history did not allow her to function at the level she used to function at.” (Pl.’s Reply at
5    5; see also Pl.’s Mot. at 10.)
6           The Commissioner argues that substantial evidence supports the ALJ’s finding that
7    Plaintiff could perform work existing in significant numbers. (Def.’s Mot. at 8-10.) The
8    Commissioner contends that the DOT’s description of a furniture rental consultant’s
9    duties “shows that a level of reasoning beyond the ability to perform simple, routine,
10   and repetitive tasks is not essential, integral, or obvious part of the occupation,” and
11   thus, there was no apparent conflict between the VE testimony the DOT. (See id. at 9).
12   The Commissioner also alleges that even if a conflict existed, the ALJ’s failure to inquire
13   into the conflict constituted harmless error in light of the record as a whole. (Id. at 9-
14   10.)
15          1.    Applicable law
16          At step five of the sequential evaluation process, “the Commissioner has the
17   burden ‘to identify specific jobs existing in substantial numbers in the national economy
18   that [a] claimant can perform despite [his] identified limitations.’” Zavalin v. Colvin, 778
19   F.3d 842, 845 (9th Cir. 2015) (quoting Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir.
20   1995)); see also 20 C.F.R. § 416.920(g). In determining if other suitable work exists that
21   the claimant may be able to perform, the ALJ is to primarily rely on the DOT, and may
22   also rely on the testimony of vocational experts who testify about specific occupations
23   that a claimant can perform in light of his or her RFC. See Zavalin, 778 F.3d at 845-46;
24   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009).
25          An ALJ may not “rely on a vocational expert’s testimony regarding the
26   requirements of a particular job without first inquiring whether the testimony conflicts
27   with the [DOT].” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007); see also Social
28   Security Ruling (“SSR”) 00-4p, 2000 WL 1898704 (Dec. 4, 2000). Pursuant to SSR 00-4p,
                                                   15
                                                                                  18cv1323-DMS(MSB)
1    the ALJ has an affirmative duty to inquire into the existence of potential conflicts
2    between the VE’s testimony and the DOT, and obtain an explanation from the VE
3    regarding any conflicts that do exist. See SSR 00-4p, 2000 WL 1898704; Rounds v.
4    Comm’r Soc. Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015); Massachi, 486 F.3d at
5    1152-53. If there is conflict between the VE’s testimony and the DOT, “the ALJ must
6    then determine whether the vocational expert’s explanation for the conflict is
7    reasonable and whether a basis exists for relying on the expert rather than the DOT.”
8    Massachi, 486 F.3d at 1153. Failure to conduct such inquiry is analyzed under the
9    harmless error standard. See Zavalin, 778 F.3d at 848; see also Massachi, 486 F.3d at
10   1154 n.19 (stating that the error is harmless where “there [is] no conflict, or if the
11   vocational expert ha[s] provided sufficient support for her conclusion so as to justify any
12   potential conflicts.”).
13         2.     Analysis
14         The ALJ found that Plaintiff has the RFC to “understand[], remember[], and carry[]
15   out simple, routine, repetitive tasks, with standard industry work breaks every two
16   hours.” (AR at 26.) The VE categorized Plaintiff’s past relevant work as follows:
17   “Lawyer, (sedentary, [actually performed at heavy by the claimant], skilled, with an SVP
18   of 8), as found in Dictionary of Occupational Titles (DOT) at code 110.107-010.” (Id. at
19   29.) The ALJ found that, “[b]ased on the claimant’s testimony, the record as a whole,
20   and the vocational expert testimony, . . . with the residual functional capacity discussed
21   above, the claimant is unable to perform past relevant work as actually or generally
22   performed.” (Id.)
23         During the administrative hearing, the ALJ asked the VE to consider a hypothetical
24   individual of Plaintiff’s age, education, and work experience, who is limited to
25   “understanding, remembering, and carrying out simple, routine, repetitive tasks.” (Id.
26   at 47.) The VE testified that such an individual could perform the work of a furniture
27   rental consultant, DOT 295.357-018. (Id.) Relying on the VE’s testimony regarding the
28   availability of work in significant numbers that accorded with Plaintiff’s RFC, the ALJ
                                                  16
                                                                                  18cv1323-DMS(MSB)
1    determined that Plaintiff would be able to perform the duties of a furniture rental
2    consultant (DOT 295.357-018). (Id. at 30.) The ALJ stated in his written opinion that he
3    had “determined that the vocational expert’s testimony is consistent with the
4    information contained in the Dictionary of Occupational Titles.” (Id.)
5           The DOT provides that the job of a furniture rental consultant (295.357-018)
6    requires Level 3 Reasoning, which the DOT defines as ability to “[a]pply commonsense
7    understanding to carry out instructions furnished in written, oral, or diagrammatic
8    form” and to “[d]eal with problems involving several concrete variables in or from
9    standardized situations.” DOT 295.357-018, 1991 WL 672589. The Ninth Circuit has
10   specifically held that there is an apparent conflict between a claimant’s RFC to perform
11   “simple, repetitive tasks” and the demands of Level 3 Reasoning. See Zavalin, 778 F.3d
12   at 847 (holding that “there is an apparent conflict between the residual functional
13   capacity to perform simple, repetitive tasks, and the demands of Level 3 Reasoning”);
14   see also Lewis v. Berryhill, 708 F. App’x 919, 920 (9th Cir. 2018) (“We have held that an
15   apparent conflict exists between a limitation to ‘simple, routine, or repetitive tasks’ and
16   ‘the demands of Level 3 Reasoning.’”). Accordingly, the Court finds that in this case,
17   there was an apparent conflict between Plaintiff’s RFC to perform “simple, routine,
18   repetitive tasks” and Level 3 Reasoning requirement of the job of a furniture rental
19   consultant.5 See id.
20
21
     5
22     The Commissioner argues that “a level of reasoning beyond the ability to perform simple, routine,
     and repetitive tasks is not essential, integral or obvious part of the [furniture rental consultant]
23   occupation.” (Def.’s Mot. at 9 (citing Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016).) In
     Gutierrez, the court concluded that plaintiff’s overhead reaching limitation was not obviously
24   implicated in the duties of a cashier because a typical cashier “never has to [reach overhead].”
     Gutierrez, 844 F.3d at 809. The Court has reviewed the DOT’s lengthy description of the furniture
25
     rental consultant’s duties and concludes that in this case, unlike in Gutierrez, common experience is
26   not so easily applied to conclude that the position “obviously or essentially” does not involve Level 3
     Reasoning. See Lamear v. Berryhill, 865 F.3d 1201, 1205 (9th Cir. 2017) (“To avoid unnecessary
27   appeals, the ALJ should ordinarily ask the VE to explain in some detail why there is no conflict between
     the DOT and the applicant’s RFC.”). The Court therefore finds the Commissioner’s arguments
28   unavailing.
                                                        17
                                                                                           18cv1323-DMS(MSB)
1          In light of the apparent conflict, the ALJ was required to ask the VE to explain why
2    a person with Plaintiff’s limitation could nevertheless meet the demands of Level 3
3    Reasoning. See SSR 00-4p, at *2, 2000 WL 1898704 (requiring the ALJ to “elicit a
4    reasonable explanation for the conflict before relying on the VE . . . evidence to support
5    a determination or decision about whether [the claimant] was disabled.”); Zavalin, 778
6    F.3d at 843-44 (holding that because “an apparent conflict [existed] between [plaintiff’s]
7    limitation to simple, routine, or repetitive tasks, on the one hand, and the demands of
8    Level 3 Reasoning, on the other hand,” the ALJ was required to reconcile the conflict);
9    see also Lewis, 708 F. App’x at 920 (concluding that in light of the conflict, the ALJ was
10   required to “elicit a reasonable explanation for the conflict before relying on the [VE]
11   evidence to support a determination or decision about whether [the claimant] is
12   disabled.”). The Court has reviewed the administrative hearing transcript and notes that
13   at the beginning of the VE’s testimony, the ALJ asked the VE the following: “If your
14   testimony is inconsistent with the DOT will you tell me whether or not I ask?” (AR at
15   43.) The VE replied that he would. (Id.) The ALJ subsequently asked the VE if an
16   individual “limited to understanding, remembering, and carrying out simple, routine,
17   repetitive tasks” could still perform work as a furniture rental consultant, and the VE
18   replied, “Yes, that’s correct.” (Id. at 47.) This exchange was the only inquiry the ALJ
19   made into any conflict between the VE’s testimony and the requirements of the
20   furniture rental consultant position, as defined in the DOT. Because the ALJ failed to
21   recognize a conflict, (see id. at 30), he did not ask the VE to explain why a person with
22   Plaintiff’s limitation could nevertheless meet the demands of Level 3 Reasoning. The
23   ALJ therefore erred when he did not reconcile this apparent conflict. See Lewis, 708 F.
24   App’x at 920 (quoting SSR 00-4p, 2000 WL 1898704, at *2) (finding that the ALJ erred
25   when he failed to “elicit a reasonable explanation for the conflict before relying on the
26
27
28
                                                  18
                                                                                  18cv1323-DMS(MSB)
1    [VE] evidence to support a determination or decision about whether [claimant] is
2    disabled.”).
3          The Commissioner contends that the ALJ’s alleged failure to inquire into the
4    conflict constituted harmless error in light of Plaintiff’s educational and work
5    background, as well as her “cognitive ability to perform unskilled work.” (See Def.’s
6    Mot. at 9-10.) “[A]n ALJ’s error is harmless where it is ‘inconsequential to the ultimate
7    nondisability determination.’” Molina, 674 F.3d at 1115 (quotation omitted); see also
8    Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005) (finding that an ALJ’s error that
9    produced a favorable result for the claimant was harmless).
10         As an initial matter, “there is no rigid correlation between reasoning levels and
11   the amount of education that a claimant has completed.” Zavalin, 778 F.3d at 847.
12   “While [the claimant’s] educational background is relevant, the DOT’s reasoning levels
13   clearly correspond to the claimant’s ability because they assess whether a person can
14   ‘apply’ increasingly difficult principles of rational thought and ‘deal’ with increasingly
15   complicated problems.” Id. Although Plaintiff is highly educated, (AR at 282), and
16   worked in the past as an attorney, (id. at 291), Plaintiff’s RFC, as well as Plaintiff’s
17   medical records discussed in detail above, indicate that she has diminished capacity to
18   carry out mentally demanding tasks. (Id. at 26); see also Zavalin, 778 F.3d at 845, 848
19   (finding that plaintiff’s previous success in mathematics did not automatically
20   demonstrate his ability to perform work demanding Level 3 Reasoning after being
21   limited to simple, routine, repetitive tasks). Notably, during the administrative hearing
22   in this case, the VE testified that a hypothetical individual limited to understanding,
23   remembering, and carrying out simple, routine, repetitive tasks would be precluded
24   from performing Plaintiff’s past work; and the ALJ ultimately found that Plaintiff was
25   precluded from her past relevant work as an attorney, despite her education and prior
26   work experience as an attorney. (AR at 44.)
27   ///
28   ///
                                                    19
                                                                                    18cv1323-DMS(MSB)
1          Further, the DOT describes the furniture rental consultant’s position as follows:
2          Rents furniture and accessories to customers: Talks to customer to
           determine furniture preferences and requirements. Guides or accompanies
3
           customer through showroom, answers questions, and advises customer on
4          compatibility of various styles and colors of furniture items. Compiles list of
           customer-selected items. Computes rental fee, explains rental terms, and
5
           presents list to customer for approval. Prepares order form and lease
6          agreement, explains terms of lease to customer, and obtains customer
           signature. Obtains credit information from customer. Forwards forms to
7
           credit office for verification of customer credit status and approval of order.
8          Collects initial payment from customer. Contacts customers to encourage
           followup transactions. May visit commercial customer site to solicit rental
9
           contracts, or review floor plans of new construction and suggest suitable
10         furnishings. May sell furniture or accessories.
11
12   DOT 295.357-018, 1991 WL 672589.
13         The DOT’s description of the furniture rental consultant position requires
14   performing tasks that involve “several concrete variables in or from standardized
15   situations” that are characteristic of Level 3 Reasoning. See DOT, App. C, 1991 WL
16   688702. Plaintiff, however, is limited to simple, routine, repetitive tasks, which are
17   more characteristic of Level 2 Reasoning, which requires an ability to “[a]pply
18   commonsense understanding to carry out detailed but uninvolved written or oral
19   instructions[,]” and “[d]eal with problems involving a few concrete variables in or from
20   standardized situations.” See id. (emphasis added); see also Zavalin, 778 F.3d at 847
21   (noting that the claimant’s “limitation to simple, routine tasks is at odds with Level 3’s
22   requirements because ‘it may be difficult for a person limited to simple, repetitive tasks
23   to follow instructions in ‘diagrammatic form’ as such instructions can be abstract.’”);
24   Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005) (noting that Level 2 Reasoning
25   “appears more consistent” with a claimant’s RFC limited to simple, routine tasks than
26   Level 3 Reasoning); Adams v. Astrue, No. C 10–2008 DMR, 2011 WL 1833015, at *4 (N.D.
27   Cal. May 13, 2011) (“The ability to deal with problems involving multiple variables may
28
                                                  20
                                                                                  18cv1323-DMS(MSB)
1    be inconsistent with a limitation to ‘simple, repetitive tasks’ because the multiplicity of
2    the variables can complicate the simplicity of the tasks.”).
3          The ALJ’s decision in this case does not include any explanation for his conclusion
4    that Plaintiff could perform a job that appears to be beyond the RFC that the ALJ
5    assessed for Plaintiff. Based on the record before it, the Court therefore cannot
6    determine whether substantial evidence supports the ALJ’s finding that Plaintiff could
7    perform the work of the furniture rental consultant. The ALJ’s failure to inquire into the
8    existence of any conflict between the VE’s testimony and the DOT is therefore not
9    harmless error. See Zavalin, 778 F.3d at 848 (citing Massachi, 486 F.3d at 1154)
10   (concluding that the ALJ’s failure to reconcile the apparent conflict between VE
11   testimony and the DOT was not harmless error, where the court was unable to
12   determine from “mixed record” whether substantial evidence supported ALJ’s step-five
13   finding that plaintiff could perform other work identified by the VE).
14         For the reasons stated above, the Court finds that an apparent conflict existed
15   between the VE’s testimony and the requirements of the DOT, and the ALJ had a duty to
16   resolve the conflict. See Zavalin, 778 F.3d at 847. The Court further finds that the ALJ’s
17   failure to identify and reconcile the apparent conflict is not harmless error. See id. at
18   848; Massachi, 486 F.3d at 1154.
19                          VI. CONCLUSION AND RECOMMENDATION
20         The reviewing court may enter a “judgment affirming, modifying, or reversing”
21   the Commissioner’s decision. 42 U.S.C. § 405(g). The reviewing court may also remand
22   the case to the Social Security Administration for further proceedings. Id. The reviewing
23   court has discretion in determining whether to remand for further proceedings or award
24   benefits is within the discretion of the Court. See Salvador v. Sullivan, 917 F.2d 13, 15
25   (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). Remand for
26   further proceedings is warranted where additional administrative proceedings could
27   remedy defects in the decision. See Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984).
28   Remand for the payment of benefits is appropriate where no useful purpose would be
                                                  21
                                                                                  18cv1323-DMS(MSB)
1    served by further administrative proceedings, where the record has been fully
2    developed, or where remand would unnecessarily delay the receipt of benefits to which
3    the disabled plaintiff is entitled. See Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir.
4    1986); Bilby v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985); Kornock v. Harris, 648 F.2d
5    525, 527 (9th Cir. 1980).
6          Here, Plaintiff contends that the Court “should reverse and award benefits” or, in
7    the alternative, “reverse and remand for further proceedings,” (see Pl.’s Mot. at 10-11;
8    see also Pl.’s Reply at 5), and the Commissioner maintains that the appropriate remedy
9    in the event of reversal would be a remand for further administrative proceedings, (see
10   Def.’s Mot. at 11). The Court has concluded that remand for further proceedings is
11   warranted because additional administrative proceedings could remedy the defects in
12   the ALJ’s decision.
13         For the foregoing reasons, the Court RECOMMENDS that Plaintiff’s motion for
14   summary judgment be GRANTED, that the Commissioner’s cross-motion for summary
15   judgment be DENIED, and that Judgment be entered reversing the decision of the
16   Commissioner and remanding this matter for further administrative proceedings
17   pursuant to sentence four of 42 U.S.C. § 405(g).
18         IT IS ORDERED that no later than August 7, 2019, any party to this action may file
19   written objections with the Court and serve a copy on all parties. The document should
20   be captioned “Objections to Report and Recommendation.”
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 22
                                                                                18cv1323-DMS(MSB)
1          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
2    Court and served on all parties no later than August 14, 2019. The parties are advised
3    that failure to file objections within the specified time may waive the right to raise those
4    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
5    Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
6          IT IS SO ORDERED.
7    Dated: July 23, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  23
                                                                                 18cv1323-DMS(MSB)
